      Case: 1:19-cv-01611-DCN Doc #: 57 Filed: 09/11/20 1 of 4. PageID #: 5087




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Terves LLC,                         )
                                    )            Case No. 1:19-cv-1611-DCN
            Plaintiff,              )
                                    )            Judge Donald C. Nugent
        vs.                         )
                                    )
Yueyang Aerospace New Materials Co. )
Ltd. et al.                         )
                                    )
            Defendants.             )

                          Terves’ Reply Brief in Support of
     Motion for Evidentiary Hearing on Preliminary Injunction Motion (ECF #55)

         Defendants Ecometal Inc. and Nick Yuan (collectively, “Ecometal”) oppose a

preliminary injunction hearing in October 2020, or any time in the near future. (See

Ecometal Opp. (“Opp.”), ECF #56.) According to Ecometal, The Court should pause

Terves’ injunction motion because “Terves has taken no depositions, filed no reply

memorandum, nor have the Ecometal Defendants been given the opportunity to

supplement their opposition since the[e] July 23rd status conference.” (Opp. at 2.)

Ecometal also complains there are open questions as to whether the “preliminary

injunction was properly supplemented and whether the court can proceed on the

supplemental PI motion before the operative pleadings are set.” (Opp. at 3.) Terves replies

to each of those arguments below.

         1.    Depositions. The irreparable harm that Ecometal’s infringement is inflicting

is so great that Terves is willing to forego depositions to speed up the process, with the

understanding that it will have an opportunity to cross-examine any Ecometal witness at



{9090323: }
       Case: 1:19-cv-01611-DCN Doc #: 57 Filed: 09/11/20 2 of 4. PageID #: 5088




hearing. While Terves would like to take pre-hearing depositions, due to Ecometal’s

infringement, time and money are luxuries that Terves cannot afford right now.

          2.    Terves’ Reply Brief. There is no need to wait for Terves to file a reply before

a hearing is set. As to the ’653 patent (the patent on which Terves originally moved for an

injunction), Terves will have time to address Ecometal’s opposition arguments on the ’653

patent prior to hearing, at hearing, or, if the Court permits, in post-hearing briefing. As to

the ’740 patent (the patent on which Terves supplemented its motion), Ecometal has not

filed an opposition brief on the merits of the ’740 patent, so there is nothing for Terves to

reply to at this time.

          3.    Ecometal’s Opportunity to Respond. As to Ecometal’s claim that it has not

“been given the opportunity to supplement their opposition since the July 23rd status

conference” (Opp. at 2), that is false. Terves filed its supplement over one month ago, on

August 7, 2020 (ECF #47). That supplement offered no new evidence, except for Dr.

Swanger’s opinion that his past testing also proves infringement of the ’740 patent. So

Ecometal has had over a month to submit evidence, briefing, and legal argument in

response to Terves adding the’740 patent to its injunction motion.

          Ecometal has not requested a second deposition of Dr. Swanger regarding the ’740

patent, and Ecometal previously deposed him about the ’653 patent and on his testing of

Ecometal’s products (the same testing on which he bases his ’740 patent opinion).

Ecometal apparently has done nothing since Terves’ August 7 filing, and wants to

continue coasting until an October 1, 2020 status conference. When the Court set the

October 1 status conference, however, the understanding was that everything would be


{9090323: }                                    2
       Case: 1:19-cv-01611-DCN Doc #: 57 Filed: 09/11/20 3 of 4. PageID #: 5089




done by then, not that Ecometal could sit idle until then and only begin responding to

Terves’ ’740 patent injunction submission after the October 1 hearing. If it was the latter,

then the Court would have set a conference 30 days out or less. The Court should reject

Ecometal’s attempt to further delay this case.

          4.       Proprietary of Supplementing with ’740 Patent. Ecometal’s claim that it is

unclear whether Terves’ supplement was proper is bogus. Ecometal already has agreed,

explicitly in fact, that it was proper for Terves to supplement is preliminary injunction

motion with the ’740 patent. In its August 19, 2020 response to Terves’ supplement,

Ecometal stated: “the Ecometal Defendants do not object to Terves’ request to

supplement its preliminary injunction motion ...” (Resp. at 2, ECF #51.)

              5.   Status of Pleadings. Ecometal’s assertion that Terves must respond to its

inequitable conduct counterclaims before the preliminary injunction motion may

proceed is unsupported by law, and hence Ecometal cited no law to support that

argument. There is no legal or practical reason why Terves’ injunction motion cannot

proceed concurrently with the pleadings.

          For these reasons, Terves respectfully asks that the Court set Terves’ motion for

preliminary injunction for hearing in October 2020 or as soon as practicable.




{9090323: }                                     3
       Case: 1:19-cv-01611-DCN Doc #: 57 Filed: 09/11/20 4 of 4. PageID #: 5090




                                           Respectfully submitted,

Dated: September 11, 2020                    s/ Matthew J. Cavanagh
                                           David B. Cupar (OH 0071622)
                                           Matthew J. Cavanagh (OH 0079522)
                                           MCDONALD HOPKINS LLC
                                           600 Superior Avenue, East, Ste. 2100
                                           Cleveland, Ohio 44114
                                           t 216.348.5400 │ f 216.348.5474
                                           dcupar@mcdonaldhopkins.com
                                           mcavanagh@mcdonaldhopkins.com

                                           Counsel for Terves LLC




{9090323: }                               4
